Citation Nr: 1336746	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  06-21 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an asbestos related disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970. This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a July 2005 rating decision of the VA Regional Office (RO) in New York, New York. 

In June 2009 the Board reopened the claim of entitlement to service connection for asbestosis and remanded the case for further development. The claim was remanded again in November 2010. The case was subsequently referred for a Veterans Health Administration opinion in October 2012. In January 2013 and July 2013, the case was again remanded for additional development, and is now again before the Board for adjudication.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless and VBMS claims files reveals  they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran was exposed to asbestos during active service.

2.  The most probative evidence indicates that there is no asbestos-related disability.


CONCLUSION OF LAW

An asbestos related disability was not incurred in or aggravated by active service, to include as due to asbestos exposure. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.655 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the RO provided the Veteran with notification letters in March 2005 and July 2009.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the content of the RO letters satisfied the notice requirements.  In this regard, the letter informed the Veteran of the information and evidence needed to substantiate his claim and notified him of the division of responsibilities in obtaining such evidence.  The letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess, 19 Vet. App. at 490-491. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue being decided herein. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran was afforded VA examinations in March 2006, September 2009, December 2010, March, 2012, September 2012, February 2013, and July 2013.  There has been no allegation that the July 2013 examination was inadequate.  Moreover, the Board finds that the July 2013 VA medical opinion obtained in this case is adequate, as it is predicated on a full reading of the available service treatment records as well as the post-service medical records contained in the Veteran's claims file.  It considers all of the pertinent evidence of record and provides a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a Statement of the Case (SOC) and numerous Supplemental Statements of the Case (SSOC), which informed them of the laws and regulations relevant to the Veteran's claim.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claim on appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

This appeal has been remanded by the Board multiple times.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  In June 2009, the Board requested that the Veteran be contacted to provide additional treatment information and that a VA examination be conducted.  A July 2009 letter was sent to the Veteran and a September 2009 opinion was provided.  In November 2010, the Board requested an addendum opinion.  Such was provided in December 2010. In January 2013, the Board requested additional evidence and an examination and opinions.  A letter was sent to the Veteran and a February 2013 examination was provided.  In July 2013, the Board requested an additional examination and requested that specific questions be answered.  This was accomplished in July 2013.  The September 2009, December 2010, and February 2013 examinations and/or opinions were found not fully adequate.  Eventually the inadequacies were remedied by the July 2013 VA examination and opinion; thus, although they were inadequate at the time, the evidentiary deficiencies have been remedied and substantial compliance has thus been obtained.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Boards remand order).  Accordingly, the Board may proceed to adjudication of this claim.



Merits of the claim

The Veteran contends that he has asbestosis or a disability due to asbestos exposure in service.  Although the VA concedes that the Veteran was exposed to asbestos during service, the preponderance of the evidence is against finding that that Veteran has a disability of asbestosis or other asbestos-related disorder.  Therefore, his claim of service connection must be denied.  
 
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. § 3.102.

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant. Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996). With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot). As a general matter, a layperson is not capable of opining on matters requiring medical knowledge. See 38 C.F.R. § 3.159(a)(2). 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. See generally Caluza, supra. The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

The benefit of the doubt rule provides that a Veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence; therefore, the Veteran prevails in his claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against a Veteran's claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Factual background

The Veteran's service personnel records and written statements show that his military occupational specialty was aircraft armament repairman that included helicopter maintenance.  He has submitted evidence that he has been certified as a member of a class of people with exposure to asbestos for which a class action suit was filed against Crane Company that manufactured gaskets, valves, boilers, etc., between the 1920s and 1970s. Among other occupations and positions reported, the Veteran indicates that he had asbestos exposure working on and around military helicopters between 1967 and 1970.  Based on the evidence of record, VA concedes exposure to asbestos in service. 

A February 1976 chest x-ray shows lungs were clear with no pleural thickening.  An April 2001 computed tomography (CT) chest scan showed no mass or interstitial fibrosis.  Early pleural thickening was observed bilaterally, posteriorly consistent with previous occupational exposure to asbestos dust, indicating asbestos-related pleural disease.  

Private medical statements dated in 2006 reflect diagnoses of asbestosis and early asbestos-related pleural thickening with non-calcified pleural plaque, bilaterally, based on findings from CT chest scans dated in August 2001 and January 2006. 

A January 2006 CT chest scan noted that bilateral posterior pleural thickening or plaque formation was identified, and that there was evidence of mild to moderate fibrotic changes at the lung bases.  The report also noted evidence of some increased lung markings, which may be significant for round atelectasis.  The physician stated that these findings would be significant for asbestosis.
 
The report of a February 2006 pulmonary function test (PFT) revealed findings of moderate restrictive lung disease, but normal diffusing capacity of the lung for carbon monoxide (DLCO) findings.  The Veteran's treating physician, Dr. AD, opined in 2006 that the Veteran had asbestosis related to his service as helicopter maintenance repairman. 

A March 2006 VA examination was conducted upon a review of the medical records.  The Veteran reported a history of 20 pack/year smoking cigarettes, quitting in 1991.  Upon physical examination, PFTs showed evidence of mild obstructive dysfunction, but normal DLCO findings.  A chest X-ray was also interpreted as normal. The VA examiner concluded that there was no evidence of asbestosis. 

A September 2009 VA internal medicine physician medical opinion ruled out a diagnosis of asbestosis based on the lack of interstitial fibrosis shown on CT scan, as well as the normal DLCO findings in the PFTs. The examiner concluded that based on review of the available imaging studies and PFTs; there was no significant progression of disease from 2001 to 2006.  Therefore, there is no diagnosis of asbestosis, only exposure to asbestos based on the CT scans of the chest.  

In December 2010, an addendum was filed to the VA opinion.  The examiner stated that he reviewed the 2006 PFT results, noting that the DLCO was normal and there was moderate restrictive lung dysfunction.  He stated that his review did not change the prior September 2009 opinion.  The examiner stated that review of the chest x-rays and CT scan indicated no significant abnormalities that could explain the moderate amount of restriction.  The examiner stated that "[i]n asbestosis related pulmonary disease [] is reduced.  A normal DLCO therefore does not signify any interstitial pulmonary disease secondary to asbestosis which can contribute to restrictive dysfunction."  The examiner concluded that the cause of moderate restrictive lung dysfunction was unclear and therefore, it is less likely as not that the moderate pulmonary dysfunction on PFTs is etiologically related to the Veteran's exposure to asbestos."

A March 2012 VA examination by a VA pulmonologist was conducted upon a review of the claims file, including prior diagnostic studies and the medical opinions.  The examiner opined that it was not as least as likely as not that the Veteran's moderate restrictive lung disease was etiologically related to the Veteran's exposure to asbestos.  As a rationale, the examiner stated that the report of CT chest scans did not show any interstitial fibrosis and the February 2006 PFTs showed normal DLCO.  Additionally, the examiner noted that PFTs were repeated in March 2006, and at that point did not show any evidence of restrictive function.  The examiner concluded that the restrictive function in February 2006 was most likely due to poor effort, as only the first out of three tries showed restriction.  Additionally, with regard to the imaging studies which do not show pulmonary fibrosis, there is no evidence to account for any restrictive pulmonary disease secondary to asbestosis.  Finally, the examiner opined that even if the Veteran had moderate restrictive dysfunction in February 2006, it would not have been caused by asbestosis or military service because of the normal DLCO and the absence of interstitial fibrosis.  

In September 2012, an opinion was obtained from a Veterans Health Administration (VHA) pulmonologist.  He stated that the available evidence was limited and somewhat contradictory.  The examiner advised that it would be extremely helpful to have a thorough physical examination, new PFTs, and a new chest CT scan.  The examiner explained that the Veteran's February 2006 PFTs indicated the presence of a restrictive ventilator defect that could have multiple possible causes, including asbestosis, pleural disease (for which there was evidence in the CT scans), obesity (of which there is no evidence), neuromuscular weakness, or prior surgical resection of lung tissue (of which there is evidence that the Veteran underwent two surgeries of the chest).  With regard to the chest CT scans, the examiner opined that it was possible that the Veteran had asbestosis and it was also possible that the pleural chances described were asbestos-related.  However, he also stated that there were alternative explanations for the findings, in that the pleural changes could have been related to a history of pulmonary tuberculosis that was mentioned on his chart as well as to the surgeries done on his chest.      

In response to whether the evidence supports a diagnosis of any other respiratory disorder, the examiner noted that the February 2006 PFTs show definite evidence of airflow obstruction plus a striking degree of immediate bronchodilator reversal.  He opined that while the Veteran was a smoker and could have chronic obstructive pulmonary disease (COPD), the reversal is more suggestive of asthma.  


The examiner concluded that 

"the pleural abnormalities noted on the chest CT scan reports are as likely as not to have been caused by the [Veteran's] exposure to asbestos.  The more clinically important issue is whether the [Veteran] has asbestosis related to asbestos exposure during that period. [I]n my opinion, it is not as least as likely as not that the [Veteran] has asbestosis.  The 2006 CT scan report of 'mild to moderate fibrotic changes at the bases' could have been due to the pleural disease and associated atelectasis rather than asbestosis.  Also, the restrictive ventilator defect might have been related to the [Veteran's] thoracic surgeries and resection of lung tissue.  The normal diffusing capacity is against the diagnosis of asbestosis." 

In an October 2012 statement, the Veteran denied any history of pulmonary tuberculosis or chest surgeries.  The Veteran also alleged that he should be service connected for his pleural plaques, as they are rated as analogous to asbestosis.

In February 2013, a VA examination was conducted by a nurse practitioner, including PFTs, chest scans, and a physical examination of the Veteran.  A chest x-ray showed "no evidence of acute infiltrate, pleural effusion, or an abnormal mediastinal mass.  No pleural based calcifications are visualized."  The impression was no active cardiopulmonary disease. A CT scan showed a trace amount of pleural thickening with no evidence of discrete pleural plaque or pleural based calcifications.  PFTs showed a reduced DLCO and the examiner concluded that the significance of this finding was unclear.  The examiner found that the medical evidence, including the physical examination of the Veteran and diagnostic testing, did not support a diagnosis of asbestosis or an asbestos-related disorder.  While the examiner noted asbestos exposure, there was no current diagnosis of a respiratory disorder or an asbestos-related respiratory condition.

PFT results in March 2013 showed no obstruction, no significant bronchodilators response, and moderate restriction.  

A July 2013 VA examination by a pulmonologist was obtained.  The examiner conducted a full review of the claims file and an in-person examination of the Veteran.  The pulmonologist opined that the evidence does not support a diagnosis of asbestosis or an asbestos-related disorder or   The examiner also opined that the evidence does not support a diagnosis of any other respiratory disorder. He further stated that is was not as least as likely as not that any currently diagnosed respiratory disorder had its onset during the Veteran's military service, including due to his asbestos exposure, as the Veteran did not have a diagnosis of a respiratory disorder.  

As a rationale, the examiner stated the following:

"There is no definite evidence of exposure of asbestos based on the most recent [chest x-ray] (dated February 27, 2013) and CT scan findings (dated 3/25/2013).  There is trace pleural thickening on CT scan which is not specific and is not diagnostic of asbestos exposure.  There are no pleural plaques or pleural based calcifications on the imaging studies.  There is no evidence of any interstitial fibrosis to indicate any asbestos exposure based on the history given by the Veteran. The diagnosis of probable asbestos exposure is only based on the history.  There is no evidence of pulmonary asbestosis or any asbestos related pulmonary disorder based on the imaging studies and PFTs."


With regard to the February 2006 diagnosis of asbestosis by the Veteran's private physician, the VA examiner stated that:

"The CT scans did not show any interstitial lung disease.  The PFTs dated 2/8/06 showed normal DLCO and was reported as having restricted disease.  There is a repeat PFTs done in 3/29/2006 that did not show any evidence of restrictive dysfunction.  The restrictive dysfunction stated on the report of PFTs dated 2/8/06 is most likely due to poor effort, since only the first out of the three tries showed restriction.  There is no evidence from the available imaging studies (no pulmonary fibrosis), normal DLCO from PFTs to account for any restrictive pulmonary disease secondary to asbestosis in this Veteran. Even if one were to accept the report if the PFTs dated 2/8/06 [moderate restrictive dysfunction] as correct, that moderate restrictive dysfunction is not caused by asbestosis or military service because of the normal DLCO and absence of interstitial fibrosis." 

The examiner noted that the March 2013 repeat CT chest scan did not show any pleural plaques or other evidence of asbestos related pulmonary disorder and that the reported restrictive dysfunction on the repeat PFTs is not supported by the clinical history, normal chest x-ray, and the absence of fibrosis on the CT scan.  Therefore, the examiner concluded that the isolated findings were not significant.

Analysis

VA has conceded in-service asbestos exposure; however, the Board finds that the preponderance of the probative evidence indicates that there is no asbestosis or other asbestos-related disability.  

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability. Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced asbestosis or any asbestos-related disability at any time during the pendency of this appeal. Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic. McClain v. Nicholson, 21 Vet. App. 319 (2007). 

A Veteran bears the evidentiary burden to establish all elements of a claim.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  The Board's duty is to first determine the probative value of all pertinent medical and lay evidence of record based on its credibility and competency, and then weigh the probative value of the evidence regarding all material elements of a claim. See 38 U.S.C.A. § 7104(d); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); see also Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Thus, if there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may assign greater probative to one medical opinion over by providing an adequate statement of reasons or bases for doing so. See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991). A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The evidence of record contains several conflicting medical opinions.  Although the record shows a diagnosis of asbestosis in 2006 by the Veteran's private physician and an opinion by Dr. AD, those opinions are not assigned significant weight.  The diagnoses and opinions were not accompanied by substantial discussions and did not address other concurrent findings such as the normal DLCO findings.  Furthermore the Board finds the opinions of the July 2013 VA examiner to be more probative.  The 2006 diagnosis of asbestosis by the Veteran's private physician is based on the August 2001 and January 2006 findings of pleural thickening.  However, although recent testing shows trace pleural thickening, later examiners found it was non-specific and not diagnostic of asbestos exposure.  

In addition, the September 2012 VHA opinion linked the pleural abnormalities to asbestos exposure.  But that opinion indicated that new diagnostic testing and a physical examination would be helpful to making any determinations, thus indicating that the opinion was not based upon an adequate foundation.  Furthermore, the Veteran disputed the evidentiary basis for the opinions provided. The Board thus does not assign this opinion any significant weight.  Although the VHA opinion also indicated that there was likely not asbestosis or an asbestos-related disorder, the Board similarly finds that this opinion is not particularly probative, for the same reason noted above.  

Additionally, the July 2013 VA examiner opined that the absence of interstitial fibrosis and the normal DLCO score near the time of the CT scans is significant evidence indicating a lack of an asbestos-related disability.  The July 2013 VA pulmonologist further concluded that the restrictive dysfunction found in the 2006 PFTs was likely due to poor effort based on later testing.  The examiner also determined, however, that even assuming the Veteran has moderate restrictive dysfunction, the concurrent findings of normal DLCO and the absence of interstitial fibrosis were more determinative in finding that the restrictive dysfunction is not due to asbestos exposure.  The 2013 VA opinion was based upon new diagnostic testing and a physical examination as noted to be "helpful" by the 2012 VHA practitioner.  The 2013 VA examiner reviewed the entire claims file and provided a thorough supporting rationale.  Accordingly, the Board accords that opinion significant weight; there is no asbestosis or asbestos-related disability.  Without asbestosis or an asbestos-related disorder, there is no current disability at any time during the appeal period.  Service connection must, therefore, be denied.  Rabideau, 2 Vet. App. at 144; Brammer, 3 Vet. App. at 225.

The Board acknowledges the Veteran's belief that his exposure to asbestos resulted in a disability.  The Veteran's testimony regarding his asbestos exposure and his symptoms is competent and credible.  But the Board does not find the Veteran's testimony that his asbestos exposure caused a resulting disability competent.  See Jandreau, supra (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The diagnosis of a respiratory or pulmonary disorder due to chemical exposure, to include the interpretation of various diagnostic tests such as CTs and PFTs, is a complex medical determination that is not capable of lay observation.  

The Board acknowledges the Veteran has submitted evidence that at least one other Veteran has been service-connected for asbestosis. However, since Board decisions are non-precedential, previous decisions have no bearing on the outcome of this case. See 38 C.F.R. § 19.5 (listing the criteria governing the disposition of Board decisions). Therefore, the Board may only rely on the applicable law and the facts and circumstances of this particular case.

As the preponderance of the evidence is against finding that the Veteran has a current disability, the Veteran's claim is service connection is denied.  


ORDER

Service connection for asbestosis or an asbestos-related disability is denied.


____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


